Haines, Judge: Respondent determined that petitioner is not entitled to relief from joint and several income tax liability for 2003 with respect to an early distribution from her ex-husband’s individual retirement account (ira).1 In Porter v. Commissioner, 130 T.C. 115, 117 (2008), we held that in determining whether petitioner is entitled to relief under section 6015(f), we conduct a trial de novo and we may consider evidence introduced at trial which was not included in the administrative record. We then denied respondent’s motion in limine seeking to limit petitioner’s right to introduce evidence outside the administrative record. The issues remaining for decision are: (1) Whether in determining petitioner’s eligibility for relief under section 6015(f) we use a de novo standard of review or review for abuse of discretion; and (2) whether petitioner is entitled to equitable relief under section 6015(f). FINDINGS OF FACT Some of the facts have been stipulated and are so found. The stipulation of facts, the exhibits attached thereto, and the stipulation of settled issues are incorporated herein by this reference. At the time she filed her petition, petitioner resided in Maryland. Petitioner holds a bachelor of science degree in business administration from the University of Maryland. In 1994 she married John S. Porter. Together, they had two children. Sometime in 2002 petitioner was wrongfully discharged from her job with the Federal Government. Before returning to Government employment petitioner was employed as a bus driver. Petitioner was not aware of Mr. Porter’s finances during 2003. They maintained separate checking accounts and credit cards. Petitioner did not review the monthly bank statements, nor did she pick up the daily mail. Mr. Porter was responsible for the home mortgage and car insurance payments. Petitioner was responsible for paying all other home expenses, including groceries, which she paid for with her credit cards. During 2003 petitioner received $24,285 in wages and unemployment compensation. During 2003 Mr. Porter earned $12,765 in nonemployee compensation. He also received a $10,700 distribution from his IRA. Petitioner did not know of the distribution at the time it was made because Mr. Porter refused to tell petitioner about his income for 2003. Before 2003 Mr. Porter was responsible for filing the couple’s tax returns. He also prepared the couple’s 2003 joint Form 1040, U.S. Individual Income Tax Return. The return reported Mr. Porter’s IRA distribution and petitioner’s wages and unemployment compensation. Mr. Porter’s nonemployee compensation was not reported on the return. He gave the return to petitioner to sign on April 15, 2004, the day it was due. Because Mr. Porter was pressuring her to sign the return quickly so he could get it to the post office, petitioner reviewed the return in haste, ensuring that her own income was properly reported. Six days after petitioner signed the return, on April 21, 2004, she and Mr. Porter legally separated.2  On June 20, 2005, respondent issued petitioner and Mr. Porter statutory notices of deficiency for 2003. Respondent adjusted their 2003 income to include $12,765 in non-employee compensation attributable to Mr. Porter. Respondent also adjusted their 2003 income tax to include 10-percent additional tax of $1,070 with respect to Mr. Porter’s IRA distribution pursuant to section 72(t)(l). Neither petitioner nor Mr. Porter petitioned this Court for redetermination of the deficiency. In subsequent years petitioner has complied with all income tax laws. After their separation petitioner discovered that Mr. Porter had not filed their joint Federal income tax return for 2002. Petitioner promptly filed her own return for 2002, choosing married-filing-separately status. On December 1, 2005, petitioner filed a Form 8857, Request for Innocent Spouse Relief. On June 14, 2006, respondent’s Appeals officer issued a final determination regarding petitioner’s request for relief. The Appeals officer determined that pursuant to section 6015(c) petitioner was entitled to relief from joint and several liability with respect to the $12,765 in unreported nonemployee compensation. However, petitioner was denied relief under section 6015(b), (c), and (f) from the 10-percent additional tax of $1,070 on Mr. Porter’s IRA distribution. The Appeals officer determined that petitioner knew or had reason to know the 10-percent additional tax was not reported on the couple’s return. On January 31, 2007, as a result of debt from her marriage, petitioner filed for bankruptcy.3  Mr. Porter did not intervene in this case, though he was given the opportunity to do so under section 6015(e)(4). See Van Arsdalen v. Commissioner, 123 T.C. 135, 143 (2004). Rather, respondent called him as a witness at trial. He had not previously participated in petitioner’s administrative hearing. OPINION I. Section 6015(f) Petitioner contends that under section 6015(f) she qualifies for relief from joint and several liability for the 10-percent additional tax on Mr. Porter’s early distribution from his IRA. When a husband and wife file a joint Federal income tax return, they generally are jointly and severally liable for the tax due. Sec. 6013(d)(3); Butler v. Commissioner, 114 T.C. 276, 282 (2000). However, a spouse may qualify for relief from joint and several liability under section 6015(b), (c), or (f) if various requirements are met. The parties stipulated that petitioner does not qualify for relief from joint and several liability on the 10-percent additional tax under section 6015(b) or (c). A taxpayer qualifies for relief under section 6015(f) if relief is not available under section 6015(b) or (c) and, in the light of the facts and circumstances, it is inequitable to hold the taxpayer liable for the tax or deficiency. This Court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under section 6015(f). Sec. 6015(e)(1)(A). Our determination is made in a trial de novo. Porter v. Commissioner, 130 T.C. at 117. Therefore, we may consider evidence introduced at trial which was not included in the administrative record. Both parties submitted evidence at trial which was not available to respondent’s Appeals officer. II. The Standard of Review We have generally reviewed the Commissioner’s denial of relief under section 6015(f) for abuse of discretion.4 See Jonson v. Commissioner, 118 T.C. 106, 125 (2002), affd. 353 F.3d 1181 (10th Cir. 2003); Butler v. Commissioner, supra; cf. Wiener v. Commissioner, T.C. Memo. 2008-230 (abuse of discretion standard not applied where notice of determination did not recite any analysis or factual determinations to review). In their concurring opinions in Porter v. Commissioner, supra at 142-146, Judges Goeke and Wherry contended that our existing precedent with respect to the standard of review in section 6015(f) cases is no longer applicable in the light of the 2006 amendments to section 6015. Judge Wherry urged the Court to adopt a de novo standard of review when the merits of this case would be decided.5 Id. at 144. Congress enacted section 6015 as part of the Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. 105-206, sec. 3201, 112 Stat. 734.6 Section 6015(f) provides that the Commissioner “may” grant relief under certain circumstances, suggesting a grant of relief is discretionary. In its original form section 6015(e) granted us jurisdiction to determine appropriate relief under section 6015(b) and (c) but was silent as to our jurisdiction under section 6015(f). In Butler v. Commissioner, supra, we considered whether we had jurisdiction to review the Commissioner’s denial of equitable relief under section 6015(f) or whether the granting of relief was committed solely to agency discretion. In the absence of any clear guidance from Congress, we held that we had jurisdiction to review the Commissioner’s determinations but should review for abuse of discretion because of the discretionary language in section 6015(f). Butler v. Commissioner, supra; see Porter v. Commissioner, supra at 143 (Goeke, J., concurring). Under the statutory framework provided by Congress at the time, our adoption of an abuse of discretion standard was appropriate. Porter v. Commissioner, supra at 143 (Goeke, J., concurring). Our assertion of jurisdiction over cases brought under section 6015(e) and (f) by individuals against whom no deficiency had been asserted was reversed by the U.S. Courts of Appeals for the Eighth Circuit and for the Ninth Circuit. See Bartman v. Commissioner, 446 F.3d 785, 787 (8th Cir. 2006), affg. in part and vacating in part T.C. Memo. 2004-93; Commissioner v. Ewing, 439 F.3d 1009 (9th Cir. 2006), revg. 118 T.C. 494 (2002) and vacating 112 T.C. 32 (2004); see also Billings v. Commissioner, 127 T.C. 7 (2006). However, in 2006 Congress amended section 6015(e)(1) to confirm our jurisdiction to determine the appropriate relief available under section 6015(f). Tax Relief and Health Care Act of 2006, Pub. L. 109-432, div. C, sec. 408(a), 120 Stat. 3061. Given Congress’ confirmation of our jurisdiction, reconsideration of the standard of review in section 6015(f) cases is warranted. Amended section 6015(e)(1) provides that “In the case of an individual against whom a deficiency has been asserted and who elects to have subsection (b) or (c) apply, or in the case of an individual who requests equitable relief under subsection (f)”, the Court has jurisdiction “to determine the appropriate relief available to the individual under this section”. (Emphasis added.) The use of the word “determine” suggests that Congress intended us to use a de novo standard of review as well as scope of review. In other instances where the word “determine” or “redetermine” is used, as in sections 6213 and 6512(b), we apply a de novo scope of review and standard of review. See Porter v. Commissioner, 130 T.C. at 118-119. Nothing in amended section 6015(e) suggests that Congress intended us to review for abuse of discretion. In similar circumstances, Congress expressly provided that we review the Commissioner’s determinations for abuse of discretion. Before 1996 the Commissioner was granted the authority to abate assessments of interest in certain circumstances. Sec. 6404(e) (as in effect for tax years beginning on or before July 30, 1996). Under that statutory framework, we lacked jurisdiction to determine whether interest abatement was warranted. See Beall v. United States, 336 F.3d 419, 425 (5th Cir. 2003); 508 Clinton St. Corp. v. Commissioner, 89 T.C. 352, 354 (1987). Congress then amended section 6404 by expressly granting us jurisdiction “to determine whether the Secretary’s failure to abate interest * * * was an abuse of discretion”. (Emphasis added.) Taxpayer Bill of Rights 2, Pub. L. 104-168, sec. 302, 110 Stat. 1457 (1996); see Hinck v. United States, 550 U.S. 501 (2007) (holding that this Court is the exclusive forum for judicial review of the Commissioner’s refusal to abate interest, abrogating Beall v. United States, supra). Section 6015(e) was amended in a similar historical context. Sections 6015(f) and 6404(e) are taxpayer relief provisions. Under each provision the decision whether to grant relief (in the form of an interest abatement or relief from joint and several liability) was committed largely to agency discretion, and it had been determined that we lacked jurisdiction over a claim brought by a taxpayer under each provision. See Commissioner v. Ewing, 439 F.3d 1009 (9th Cir. 2006) (Court of Appeals determined that this Court lacked jurisdiction over cases brought under section 6015(f)); 508 Clinton St. Corp. v. Commissioner, supra (this Court lacked jurisdiction over interest abatement claim). In amending section 6404, Congress provided us jurisdiction over interest abatement cases but expressly limited our jurisdiction to reviewing whether the Commissioner’s failure to abate interest was an abuse of discretion. Sec. 6404(h). In amending section 6015(e), Congress provided us jurisdiction over cases brought under section 6015(f). But unlike the amendment to section 6404, the amendment to section 6015(e) gives no indication that we should review the Commissioner’s determination for abuse of discretion. Congress’s failure to include any such limitation in section 6015(e) when it had previously included the limitation in a similar situation indicates that our jurisdiction is not limited to reviewing the Commissioner’s determination for abuse of discretion. See Franklin Natl. Bank v. New York, 347 U.S. 373, 378 (1954) (“We find no indication that Congress intended to make this phase of national banking subject to local restrictions, as it has done by express language in several other instances.”). An abuse of discretion standard of review is also at odds with our decision to decline to remand section 6015(f) cases for reconsideration. Friday v. Commissioner, 124 T.C. 220, 222 (2005). Section 6330 is analogous to section 6015(f) insofar as both sections consider economic hardship as a factor in determining whether relief is appropriate. In section 6330(d)(2) Congress provided that the Internal Revenue Service Office of Appeals would retain jurisdiction over collection cases to allow it to consider changes in the taxpayers’ circumstances. That Congress did not include a similar provision in section 6015 is consistent with the requirement that we determine whether relief for taxpayers under section 6015(f) is appropriate. See Friday v. Commissioner, supra at 222 (“There is in section 6015 no analog to section 6330 granting the Court jurisdiction after a hearing at the Commissioner’s Appeals Office.”). We have always applied a de novo scope and standard of review in determining whether relief is warranted under subsections (b) and (c) of section 6015. See, e.g., Alt v. Commissioner, 119 T.C. 306, 313-316 (2002), affd. 101 Fed. Appx. 34 (6th Cir. 2004). We believe that cases in which taxpayers seek relief under section 6015(f) should receive similar treatment and thus the same standard of review. Given Congress’s direction that we determine the appropriate relief available under subsections (b), (c), and (f), there is no longer any reason to apply a different standard of review under subsection (f) than under subsections (b) and (c), and we shall no longer do so. Accordingly, in cases brought under section 6015(f) we now apply a de novo standard of review as well as a de novo scope of review. Petitioner bears the burden of proving that she is entitled to equitable relief under section 6015(f). See Rule 142(a). The Commissioner analyzes petitions for section 6015(f) relief using the procedures set forth in Rev. Proc. 2003-61, 2003-2 C.B. 296. See Banderas v. Commissioner, T.C. Memo. 2007-129. The parties have not disputed application of the conditions and factors listed in the revenue procedure. The Commissioner generally will not grant relief unless the taxpayer meets seven threshold conditions. Rev. Proc. 2003-61, sec. 4.01, 2003-2 C.B. at 297. Respondent concedes that petitioner meets these conditions. If a taxpayer meets the threshold conditions, the Commissioner considers several factors to determine whether a requesting spouse is entitled to relief under section 6015(f). Rev. Proc. 2003-61, sec. 4.03, 2003-2 C.B. at 298. We consider all relevant facts and circumstances in determining whether the taxpayer is entitled to relief. Sec. 6015(e) and (f)(1). The following factors are relevant to our inquiry. III. Factors Relating to Petitioner’s Claim for Relief A. Petitioner and Mr. Porter Are Divorced Petitioner and Mr. Porter legally separated on April 21, 2004, 6 days after she signed the couple’s 2003 return. They divorced on May 16, 2006. This factor favors relief.7  B. Petitioner Would Suffer Economic Hardship If Relief Were Not Granted Economic hardship is present if payment of tax would prevent the taxpayer from paying her reasonable basic living expenses. Sec. 301.6343 — l(b)(4)(i) and (ii), Proced. & Admin. Regs. The determination varies according to the unique circumstances of the taxpayer. Id. Petitioner earns a modest income. She is the mother of two children. She has a bachelor of science degree in business administration, and presumably she will be able to be employed for many more years. Because of debts she was left with after her separation and divorce from Mr. Porter, petitioner has been unable to meet her monthly expenses. Consequently, she was forced to file for bankruptcy. If relief were not granted, petitioner would be jointly liable for paying $1,070 plus related interest. Under these circumstances, we conclude that petitioner would suffer economic hardship if relief were not granted. This factor favors relief. C. Petitioner Had Reason To Know of the Item Giving Rise to the Deficiency In the case of an income tax liability resulting from a deficiency, we are less likely to grant relief under section 6015(f) if the requesting spouse knew or had reason to know of the item giving rise to the deficiency. If the requesting spouse did not know or have reason to know, we are more likely to grant relief. A taxpayer who signs a return is generally charged with constructive knowledge of its contents. Hayman v. Commissioner, 992 F.2d 1256, 1262 (2d Cir. 1993), affg. T.C. Memo. 1992-228. In establishing that a taxpayer had no reason to know, the taxpayer must show that she was unaware of the circumstances that gave rise to the error and not merely unaware of the tax consequences. Bokum v. Commissioner, 94 T.C. 126, 145-146 (1990), affd. 992 F.2d 1132 (11th Cir. 1993); Purcell v. Commissioner, 86 T.C. 228, 237 — 238 (1986), affd. 826 F.2d 470, 473-474 (6th Cir. 1987). Section 6015 does not protect a spouse who turns a blind eye to facts readily available to her. Charlton v. Commissioner, 114 T.C. 333, 340 (2000); Bokum v. Commissioner, supra. In such instances, we may impute the requisite knowledge to the putative innocent spouse unless she satisfies her duty of inquiry. Hayman v. Commissioner, supra at 1262; Adams v. Commissioner, 60 T.C. 300, 303 (1973). Mr. Porter presented the couple’s income tax return to petitioner to sign on April 15, 2004, the day it was due. Petitioner scanned the contents of the return only to ensure that her own income was reported correctly, which it was. Petitioner relied on Mr. Porter to prepare the return properly with respect to his own income. Petitioner’s reliance was misplaced. Nevertheless, petitioner signed a return which clearly shows that Mr. Porter received an IRA distribution during 2003. Despite Mr. Porter’s reluctance to discuss his finances with petitioner, we presume she knew that Mr. Porter had not reached the age of 591/2, so as to except the distribution from the section 72(t) additional tax. Accordingly, petitioner had reason to know of Mr. Porter’s IRA distribution. This factor favors not granting petitioner relief. D. Petitioner Did Not Receive a Significant Benefit Beyond Normal Support From the Item Giving Rise to the Deficiency Receipt by the requesting spouse, either directly or indirectly, of a significant benefit in excess of normal support from the unpaid liability or the item giving rise to the deficiency weighs against relief. Lack of a significant benefit beyond normal support weighs in favor of relief. Normal support is measured by the circumstances of the particular parties. Estate of Krock v. Commissioner, 93 T.C. 672, 678-679 (1989). Mr. Porter testified that he used the proceeds from his IRA distribution to pay petitioner’s credit card debt. Petitioner testified that she does not know how Mr. Porter spent the distribution from his IRA but that he did not use the proceeds to pay her credit card debt. We evaluated petitioner’s and Mr. Porter’s testimonies by observing their candor, sincerity, and demeanor. Mr. Porter was not credible. Petitioner was, and we accept her testimony. However, even if we were to accept Mr. Porter’s testimony that he used the proceeds of the IRA distribution to pay petitioner’s credit card debt, he admitted that a portion of the credit card charges related to grocery shopping; i.e., normal support. Petitioner earned a very modest income during 2003 after being wrongfully discharged from her job. Therefore, it is reasonable to conclude that petitioner used her credit cards for necessary services and supplies in addition to groceries. We conclude that petitioner did not receive a significant benefit beyond normal support from Mr. Porter’s IRA distribution. This factor favors relief. E. Petitioner Complied With All Income Tax Laws in Subsequent Tax Years Petitioner has complied with income tax laws in all subsequent years. Furthermore, upon discovering that her husband had neglected to file the couple’s joint Federal income tax return for 2002, she promptly filed her own return, choosing married-filing-separately status. This factor favors relief. IV. Conclusion Factors favoring relief are that petitioner and Mr. Porter are divorced, that she would suffer hardship if relief were not granted, that she did not receive a significant benefit beyond normal support from the IRA distribution, and that she diligently complied with income tax laws in subsequent years. That petitioner had reason to know of the distribution because it appears on the face of the return favors not granting relief. Under an abuse of discretion standard, this Court has upheld the Commissioner’s denial of relief under section 6015(f) where the taxpayer knew or had reason to know of the item giving rise to the deficiency or that the tax would not be paid. See, e.g., Magee v. Commissioner, T.C. Memo. 2005-263; Simon v. Commissioner, T.C. Memo. 2005-220; Sjodin v. Commissioner, T.C. Memo. 2004—205, vacated 174 Fed. Appx. 359 (8th Cir. 2006); Demirjian v. Commissioner, T.C. Memo. 2004-22. However, we are no longer restricted to determining whether the Commissioner’s determination was an abuse of discretion. Under a de novo standard of review, we take into account all the facts and circumstances and determine whether it is inequitable to hold the requesting spouse liable for the unpaid tax or deficiency. We recognize that petitioner had reason to know of the IRA distribution because she signed the return and did not inquire into its contents. However, this factor is tempered by the fact that petitioner regularly inquired into Mr. Porter’s finances during the preceding year and he refused to answer or answered evasively. The other factors discussed above which favor relief outweigh petitioner’s reason to know of her husband’s IRA distribution. Accordingly, petitioner has met her burden of proving by the preponderance of the evidence that it would be inequitable to hold her liable for the section 72(t) additional tax on Mr. Porter’s IRA distribution. To reflect the foregoing, Decision will be entered for petitioner. Reviewed by the Court. Colvin, Vasquez, Gale, Marvel, Goeke, Wherry, Kroupa, and Paris, JJ., agree with this majority opinion.   Unless otherwise indicated, section references are to the Internal Revenue Code, as amended. Rule references are to the Tax Court Rules of Practice and Procedure. Amounts are rounded to the nearest dollar.    A judgment of absolute divorce was entered on May 16, 2006.    A final decree in petitioner’s bankruptcy case was issued on May 8, 2007, lifting the automatic stay imposed pursuant to 11 U.S.C. sec. 362(a)(8). Trial was held on Mar. 27, 2007, before the automatic stay was lifted. Respondent was not aware and the Court was not otherwise notified of petitioner’s bankruptcy petition. The parties subsequently filed a joint motion for relief from the automatic stay, nunc pro tunc, with the U.S. Bankruptcy Court for the District of Maryland. The bankruptcy court granted the joint motion and ordered “that the automatic stay be lifted in order that * * [petitioner] may seek innocent spouse relief from the United States Tax Court, nunc pro tunc; and * * * that * * * [petitioner’s] innocent spouse Tax Court proceedings and any orders and opinions issued therewith are not void as violating the automatic stay.”    To prevail under this standard of review, the taxpayer has the burden of proving that the Commissioner’s determination was arbitrary, capricious, or without sound basis in fact or law. Jonson v. Commissioner, 118 T.C. 106, 113, 125 (2002), affd. 353 F.3d 1181 (10th Cir. 2003); Butler v. Commissioner, 114 T.C. 276, 291-292 (2000).    In Porter v. Commissioner, 130 T.C. 115, 122 n.10 (2008), we expressly reserved any determination regarding the appropriate standard of review in sec. 6015(f) cases because our determination of the proper scope of review was not dependent on the standard of review.    Sec. 6015 replaced sec. 6013(e), which provided for a spouse to be relieved from joint and several liability under certain limited circumstances.    In analyzing such factors as the taxpayer’s marital status, whether the taxpayer would suffer hardship, and whether the taxpayer has complied with income tax laws in subsequent years, our inquiry is directed to the taxpayer’s status at the time of trial.